Citation Nr: 0828110	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from May 1969 
to April 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus (DM).

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2006; a transcript of that 
hearing is of record.  

In February 2007, the Board remanded the veteran's claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to this 
matter was provided in March 2006.

The veteran is seeking service connection for hypertension 
either as directly incurred as a result of events in service, 
or as secondary to his service-connected DM.  

In May 2008, subsequent to the issuance of the supplemental 
statement of the case (SSOC) in March 2008, the veteran 
submitted additional evidence to the RO (that was then 
forwarded to the Board in July 2008) in support of his claim.  
Additional new evidence associated with the record consisted 
of partial VA treatment notes dated in March and September 
2007.  Unfortunately, the VA treatment notes submitted by the 
veteran did not include a waiver of agency of original 
jurisdiction review of this evidence.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  See 38 C.F.R. §§ 19.37, 20.1304 
(2007).  A review of the evidence submitted by the veteran 
consists of a March 2007 VA outpatient treatment record 
indicating that it was at least as likely as not that the 
hypertension was made worse by the diabetes mellitus.  This 
statement, by a VA physician is in direct contradiction to 
the opinion of the VA physician following a May 2007 VA 
medical examination.  These opinions must be reconciled.  

In addition, as the VA treatment records that the veteran 
submitted were incomplete, the RO should obtain and associate 
with the claims file all outstanding VA examination and 
treatment records from April 2007 to the present.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by the 
Courts, are fully complied with and 
satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for hypertension 
since March 2007.  Of particular interest 
are VA treatment records from March 2007 
to the present.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
cardiovascular  examination to reconcile 
the statements made by VA physicians 
regarding whether the service connected 
diabetes mellitus aggravated the 
veteran's hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner's attention is 
drawn to VA Training letter TL 00-06 
(2000) wherein cardiovascular 
complications o. diabetes mellitus are 
discussed.  The physician is to opine 
whether it is at least as likely as not 
the service connected diabetes mellitus 
caused or aggravated the veteran's 
hypertension.  Sustainable reasons and 
bases are to be included with the 
opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The RO must then readjudicate the 
issue on appeal with consideration of any 
additional evidence received since the 
March 2008 SSOC.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative that shows 
consideration of all additional pertinent 
evidence.  The veteran should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




